DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 26-27 and 41, drawn to polypeptides with at least 85% sequence identity of any one of SEQ ID NO:2 and 19-25.
Group II, claim(s) 7, 14-16 and 19-20, drawn to fusion proteins comprising polypeptides with at least 85% sequence identity of any one of SEQ ID NO:2 and 19-25 and having at least 85% sequence identity 10-17 and 40-95.
Group III, claim(s) 11, drawn to polypeptides with at least 85% sequence identity of any one of SEQ ID NO:8, 9 and 26-39.
Group IV, claim(s) 28, drawn to nucleic acids encoding a polypeptide with at least 85% sequence identity of any one of SEQ ID NO:2 and 8-25.
Group V, claim(s) 31, drawn to methods of producing a polypeptide with at least 85% sequence identity of any one of SEQ ID NO:2 and 19-25 utilizing a nucleic acids encoding a polypeptide with at least 85% sequence identity of any one of SEQ ID NO:2 and 19-25.
Group VI, claim(s) 33, drawn to agents that bind to a lipid-binding groove of Frizzled.
Group VII, claim(s) 44, drawn to methods of treating Clostridium difficile infection utilizing a polypeptide with at least 85% sequence identity of any one of SEQ ID NO:2 and 19-25.
Group VIII, claim(s) 51-52 and 56-5, drawn to methods of treating cancer utilizing a polypeptide with at least 85% sequence identity of any one of SEQ ID NO:2 and 19-25.

Sequence Election Requirement Applicable to All Groups
In addition, each Group detailed above reads on patentably distinct SEQ ID Numbers. Each sequence is patentably distinct because the sequences are structurally and immunologically unrelated sequences, and a further restriction is applied to each Group.
	If Group I, V, VII and VIII is elected, applicant must elect a specific sequence from the group consisting of SEQ ID NO:2 and 19-25.
	If Group II is elected, applicant must elect a specific sequence from the group consisting of SEQ ID NO:10-17 and 40-95.
	If Group III is elected, applicant must elect a specific sequence from the group consisting of SEQ ID NO:8-9 and 26-39.
If Group IV is elected, applicant must elect a specific sequence from the group consisting of SEQ ID NO:2 and 8-95.
If Group VIII is elected, applicant must elect, in addition to a specific sequence from the group consisting of SEQ ID NO:2 and 8-25 elect the specific cancer to be treated.


Applicant is advised that examination will be restricted to only the elected SEQ ID NO and combination (if applicable) and should not to be construed as a species election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 16, 2021